TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2013



                                     NO. 03-13-00062-CV


Michael L. Williams, State Commissioner of Education; and The Texas Education Agency,
                                     Appellants

                                                v.

                     North Forest Independent School District, Appellee




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
            DISMISSED AS MOOT -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court appellee’s unopposed motion to dismiss

appeal as moot in the above cause, and the Court having fully considered said motion, and being

of the opinion that same should be granted: IT IS THEREFORE considered, adjudged and

ordered that said motion is granted, and that the appeal is dismissed as moot. It is FURTHER

ordered that the appellants pay all costs relating to this appeal, both in this Court and the court

below; and that this decision be certified below for observance.